               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 KESHA S. PACKER,

                        Plaintiff,
 v.                                                Case No. 18-CV-2024-JPS-JPS

 JON E. LITSCHER, NIEL
 THORESON, DENISE SYMDON, and                                       ORDER
 WISCONSIN DIVISION OF
 COMMUNITY CORRECTIONS,

                        Defendants.


       Plaintiff filed a pro se complaint alleging workplace harassment and

constructive discharge on the basis of her race. (Docket #1). Plaintiff sought,

but was denied, leave to proceed in forma pauperis. (Docket #2 and #3). She

later paid the full filing fee. On April 24, 2019, the Court exercised its

inherent authority to screen complaints in order to streamline this action.

See Hoskins v. Poelstra, 320 F.3d 761, 763 (7th Cir. 2003). The Court noted

deficiencies in Plaintiff’s complaint and ordered Plaintiff to file an amended

complaint addressing the Court’s concerns. (Docket #5). Plaintiff has now

done so. (Docket #6).

       Plaintiff’s amended complaint passes the low bar of the Court’s

screening to state a claim of employment discrimination under Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”). (Docket

#6). Plaintiff has also added a claim, premised on the same facts, under

Wisconsin’s Fair Employment Act, Wis. Stat. § 111.31 et seq. (“WFEA”). Id.

She includes descriptions (albeit sparse descriptions) of particular instances

of discriminatory and hostile conduct in her workplace, and of her
supervisor’s failure to act on her complaints about that conduct. Id. She also

included a copy of her right-to-sue letter. (Docket #6-1).

       Plaintiff will be permitted to proceed in this action upon her

amended complaint, with one modification. The only proper defendant is

her former employer, the Wisconsin Division of Community Corrections

(“DCC”). Individual supervisors cannot be sued under Title VII or the

WFEA. See Sattar v. Motorola, Inc., 138 F.3d 1164, 1168 (7th Cir. 1998) (Title

VII); Callaway v. Hafeman, 628 F. Supp. 1478, 1483–84 (W.D. Wis. 1986)

(WFEA). The Court will dismiss Defendants Jon E. Litscher, Neil Thoreson,

and Denise Symdon from this action.

       Finally, Plaintiff is instructed to serve her amended complaint on

Defendant DCC. She can do this in one of two ways. She may obtain service

on her own accord, or she may ask the Court to order service by the U.S.

Marshal. If Plaintiff wishes to effect service herself, she should file a request

for the Clerk of the Court to issue a service packet to her. If she desires

service by the U.S. Marshal, she must file a letter with this Court asking for

an appropriate order. The current fee for waiver-of-service packages is

$8.00 per item mailed. The full fee schedule is provided at 28 C.F.R. §§

0.114(a)(2), (a)(3). Plaintiff shall either request a service packet from the

Clerk of Court or an order for U.S. Marshal service within fourteen (14) days

of the entry of this Order.

       Accordingly,

       IT IS ORDERED that Plaintiff’s amended complaint (Docket #6) be

and the same is the operative pleading in this action;




                                  Page 2 of 3
      IT IS FURTHER ORDERED that Defendants Jon E. Litscher, Neil

Thoreson, and Denise Symdon be and the same are hereby DISMISSED

from this action; and

      IT IS FURTHER ORDERED that Plaintiff shall file, within fourteen

days, a notice indicating which method of service she desires.

      Dated at Milwaukee, Wisconsin, this 22nd day of May, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 3 of 3
